NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


RICHARD A. ARZILLO,                        )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-3235
                                           )
GRETCHEN L. ARZILLO,                       )
                                           )
              Appellee.                    )
                                           )

Opinion filed January 30, 2019

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Richard J. Ojeda, Judge.

Richard A. Arzillo, pro se.

Michael M. Brownlee of The Brownlee Law
Firm, P.A., Orlando, for Appellee.




PER CURIAM.


              Affirmed.



KELLY, KHOUZAM, and LUCAS, JJ., Concur.